


Exhibit 10.1

FORM OF
2005 LONG-TERM INCENTIVE PLAN
«YEAR» STOCK OPTION AWARD AGREEMENT

        United States Cellular Corporation, a Delaware corporation (the
"Company"), hereby grants to «NAME» (the "Optionee"), as of «DATE» (the "Option
Date"), pursuant to the provisions of the United States Cellular Corporation
2005 Long-Term Incentive Plan (the "Plan"), a Non-Qualified Stock Option (the
"Option") to purchase from the Company «# OF SHARES» shares of Stock at the
price of «STRIKE PRICE» per share upon and subject to the terms and conditions
set forth below. Capitalized terms not defined herein shall have the meanings
specified in the Plan.

1.     Time and Manner of Exercise of Option

        1.1.    Exercise of Option.    (a) In general. The Option shall become
exercisable according to the following vesting schedule:

•1/4 of grant vests on «FIRST ANNIVERSARY OF GRANT DATE»

•1/4 of grant vests on «SECOND ANNIVERSARY OF GRANT DATE»

•1/4 of grant vests on «THIRD ANNIVERSARY OF GRANT DATE»

•Remaining 1/4 of grant vests on «FOURTH ANNIVERSARY OF GRANT DATE»


        In no event may the Option be exercised, in whole or in part, after
«TENTH ANNIVERSARY OF GRANT DATE» (the "Expiration Date").

        (b)    Disability.    If the Optionee's employment by or service with
the Employers and Affiliates terminates by reason of Disability, the Option
shall be exercisable only to the extent it is exercisable on the effective date
of the Optionee's termination of employment or service and after such date may
be exercised by the Optionee (or the Optionee's Legal Representative) for a
period of 12 months after the effective date of the Optionee's termination of
employment or service, or until the Expiration Date, whichever period is
shorter. If the Optionee shall die within such original exercise period, the
Option shall be exercisable by the beneficiary or beneficiaries duly designated
by the Optionee, to the same extent the Option was exercisable by the Optionee
on the date of the Optionee's death, for a period ending on the later of (i) the
last day of such original exercise period and (ii) 90 days after the date of the
Optionee's death.

        (c)    Special Retirement.    If the Optionee's employment by or service
with the Employers and Affiliates terminates by reason of Special Retirement (as
defined below), the Option immediately shall become exercisable in full and
after such date may be exercised by the Optionee (or the Optionee's Legal
Representative) for a period of 12 months after the effective date of the
Special Retirement, or until the Expiration Date, whichever period is shorter.
If the Optionee shall die within such original exercise period, the Option shall
be exercisable by the beneficiary or beneficiaries duly designated by the
Optionee, to the same extent the Option was exercisable by the Optionee on the
date of the Optionee's death, for a period ending on the later of (i) the last
day of such original exercise period and (ii) 90 days after the date of the
Optionee's death. For purposes of this Award Agreement, "Special Retirement"
shall mean an Optionee's termination of employment or service with the Employers
and Affiliates on or after the later of (i) the Optionee's attainment of age 62
and (ii) the Optionee's Early Retirement Date or Normal Retirement Date, as such
terms are defined in the Telephone and Data Systems, Inc. Pension Plan.

        (d)    Retirement.    If the Optionee's employment by or service with
the Employers and Affiliates terminates by reason of Retirement (as defined
below), the Option immediately shall become exercisable in full and after such
date may be exercised by the Optionee (or the Optionee's Legal Representative)
for a period of 90 days after the effective date of the Retirement, or until the
Expiration Date, whichever period is shorter. If the Optionee shall die within
such original exercise period, the Option shall be exercisable by the
beneficiary or beneficiaries duly designated by the Optionee, to the same extent
the Option was exercisable by the Optionee on the date of the Optionee's death,
for a period ending 180 days after the effective date of the Retirement. For
purposes of this Award Agreement, "Retirement" shall mean an Optionee's
termination of employment or service with the

--------------------------------------------------------------------------------



Employers and Affiliates on or after the Optionee's attainment of age 65 that
does not satisfy the definition of "Special Retirement" set forth in
Section 1.1(c).

        (e)    Resignation with Prior Consent of the Board.    If the Optionee's
employment by or service with the Employers and Affiliates terminates by reason
of the Optionee's resignation of employment or service with the prior consent of
the Board (as evidenced in the Company's minute book), the Option shall be
exercisable only to the extent it is exercisable on the effective date of the
Optionee's resignation and after such date may be exercised by the Optionee (or
the Optionee's Legal Representative) for a period of 90 days after the effective
date of the Optionee's resignation, or until the Expiration Date, whichever
period is shorter. If the Optionee shall die within such original exercise
period, the Option shall be exercisable by the beneficiary or beneficiaries duly
designated by the Optionee, to the same extent the Option was exercisable by the
Optionee on the date of the Optionee's death, for a period ending 180 days after
the effective date of the Optionee's resignation.

        (f)    Death.    If the Optionee's employment by or service with the
Employers and Affiliates terminates by reason of death, the Option shall be
exercisable only to the extent it is exercisable on the date of death and after
such date may be exercised by the beneficiary or beneficiaries duly designated
by the Optionee for a period of 180 days after the date of death, or until the
Expiration Date, whichever period is shorter.

        (g)    Other Termination of Employment or Service.    If the Optionee's
employment by or service with the Employers and Affiliates terminates for any
reason other than Disability, Special Retirement, Retirement, resignation of
employment or service with the prior consent of the Board (as evidenced in the
Company's minute book) or death, the Option shall be exercisable only to the
extent it is exercisable on the effective date of the Optionee's termination of
employment or service and after such date may be exercised by the Optionee (or
the Optionee's Legal Representative) for a period of 30 days after the effective
date of the Optionee's termination of employment or service, or until the
Expiration Date, whichever period is shorter. If the Optionee shall die within
such original exercise period, the Option shall be exercisable by the
beneficiary or beneficiaries duly designated by the Optionee, to the same extent
the Option was exercisable by the Optionee on the date of the Optionee's death,
for a period of 120 days after the date of death or until the Expiration Date,
whichever period is shorter. Notwithstanding the first sentence of this
subsection (g), if the Optionee ceases to be employed by or of service to the
Employers and Affiliates on account of the Optionee's negligence, willful
misconduct, competition with an Employer or other Affiliate or misappropriation
of confidential information of an Employer or other Affiliate, the Option shall
terminate on the date the Optionee's employment or service terminates, unless
such Option terminates earlier pursuant to Section 1.2.

        1.2.    Termination of Option and Forfeiture of Option Gain Upon
Competition or Misappropriation of Confidential
Information.    (a) Notwithstanding any other provision herein, if the Optionee
enters into competition with an Employer or other Affiliate or misappropriates
confidential information of an Employer or other Affiliate, as determined by the
Committee or the Company in its sole discretion, (i) as of the date of such
competition or misappropriation, the Option granted pursuant to this Award
Agreement automatically shall terminate and thereby be forfeited to the extent
it has not been exercised and (ii) the Optionee shall pay the Company, within
five business days of receipt by the Optionee of a written demand therefore, an
amount in cash determined by multiplying the number of shares of Stock purchased
pursuant to each exercise of the Option within the six months immediately
preceding such competition or misappropriation (without reduction for any shares
of Stock delivered by the Optionee pursuant to Section 1.3 or Section 2.4 or
withheld by the Company pursuant to Section 2.4) by the difference between
(i) the Fair Market Value of a share of Stock on the date of such exercise and
(ii) the purchase price per share of Stock set forth in the first paragraph of
this Award Agreement.

        (b)   The Optionee may be released from the Optionee's obligations under
this Section 1.2 only if and to the extent the Committee determines in its sole
discretion that such release is in the best interests of the Company.

        (c)   The Optionee agrees that by executing this Award Agreement the
Optionee authorizes the Employers and any Affiliate to deduct any amount owed by
the Optionee pursuant to Section 1.2(a) from any amount payable by the Employers
or any Affiliate to the Optionee, including, without limitation, any amount
payable to the Optionee as salary, wages, vacation pay or bonus. This right of
setoff shall not be an exclusive remedy and an Employer's or an Affiliate's
election not to exercise this right of setoff with respect to any amount payable
to the Optionee shall not constitute a waiver of this right of setoff with
respect to any other amount payable to the Optionee or any other remedy. For
purposes of Section 1.2(a), the Optionee shall be treated as entering into
competition with an Employer or other Affiliate if the Optionee (i) directly or
indirectly, individually or in conjunction with any person, firm or corporation,
has contact with any customer of an Employer or other Affiliate or any
prospective customer which has been contacted or solicited by or on behalf of an
Employer or other Affiliate for the purpose of soliciting or selling to such
customer or prospective customer any product or service, except to the extent
such contact is made on behalf of an Employer or other Affiliate or
(ii) otherwise competes with an Employer or other Affiliate in any manner or
otherwise engages in the business of an Employer or other

--------------------------------------------------------------------------------




Affiliate. The Optionee shall be treated as misappropriating confidential
information of an Employer or other Affiliate if the Optionee (i) uses
confidential information (as described below) for the benefit of anyone other
than an Employer or such Affiliate, as the case may be, or discloses the
confidential information to anyone not authorized by an Employer or such
Affiliate, as the case may be, to receive such information, (ii) upon
termination of employment or service, makes any summaries of, takes any notes
with respect to or memorizes or takes any confidential information or
reproductions thereof from the facilities of an Employer or other Affiliate or
(iii) upon termination of employment or service or upon the request of an
Employer or other Affiliate, fails to return all confidential information then
in the Optionee's possession. "Confidential information" shall mean any
confidential and proprietary drawings, reports, sales and training manuals,
customer lists, computer programs and other material embodying trade secrets or
confidential technical, business or financial information of an Employer or
other Affiliate.

        1.3.    Method of Exercise.    Subject to the limitations set forth in
this Award Agreement, the Option may be exercised by the holder of the Option
(a) by giving written notice to the Chief Financial Officer of the Company (or
such other officer as may be designated by him or her) at least seven (7) days
prior to the exercise date specified in such notice (or in accordance with such
shorter period of prior notice consented to by the Chief Financial Officer of
the Company (or such other officer as may be designated by him or her)), which
notice shall specify the number of whole shares of Stock to be purchased and
shall be accompanied by payment therefore in full (unless another arrangement
for such payment which is satisfactory to the Company has been made) either
(i) in cash, (ii) in previously owned whole shares of Stock (which the holder
has held for at least six months prior to the delivery of such shares of Stock
or which the holder purchased on the open market and for which the holder has
good title free and clear of all liens and encumbrances) having a Fair Market
Value, determined as of the date of exercise, equal to the aggregate purchase
price payable by reason of such exercise, (iii) to the extent legally
permissible, in cash by a broker-dealer acceptable to the Company to whom the
holder has submitted an irrevocable notice of exercise or (iv) a combination of
(i) and (ii) and (b) by executing such documents and taking any other actions as
the Company may reasonably request. If holder is subject to section 16 of the
Exchange Act, the Committee may require that the method of making such payment
be in compliance with section 16 of the Exchange Act and the rules and
regulations thereunder. Any fraction of a share of Stock which would be required
to pay such purchase price shall be disregarded and the remaining amount due
shall be paid in cash by the holder. No share of Stock shall be delivered until
the full purchase price therefore has been paid (or arrangement has been made
for such payment to the Company's satisfaction).

2.     Additional Terms and Conditions of Option

        2.1.    Option Subject to Acceptance of Award Agreement.    The Option
shall become null and void unless the Optionee shall accept this Award Agreement
by executing it in the space provided at the end hereof and returning it to the
Company.

        2.2.    Transferability of Option.    The Option may not be transferred
other than (i) pursuant to a beneficiary designation effective on the Optionee's
death or (ii) by gift to a Permitted Transferee. During the Optionee's or
holder's lifetime, the Option is exercisable only by the Optionee or holder (or
the Optionee's or holder's Legal Representative) or a Permitted Transferee.
Except as permitted by the foregoing, the Option may not be sold, transferred,
assigned, pledged, hypothecated, encumbered or otherwise disposed of (whether by
operation of law or otherwise) or be subject to execution, attachment or similar
process. Upon any attempt to so sell, transfer, assign, pledge, hypothecate,
encumber or otherwise dispose of the Option, the Option and all rights hereunder
shall immediately become null and void.

        By accepting the Option, the Optionee agrees that if all beneficiaries
designated on a beneficiary designation form predecease the Optionee or, in the
case of corporations, partnerships, trusts or other entities which are
designated beneficiaries, are terminated, dissolved, become insolvent or are
adjudicated bankrupt prior to the date of the Optionee's death, or if the
Optionee fails to designate a beneficiary on a beneficiary designation form,
then the Optionee hereby designates the following persons in the order set forth
herein as the Optionee's beneficiary or beneficiaries: (i) the Optionee's
spouse, if living, or if none, (ii) the Optionee's then living descendants, per
stirpes, or if none, (iii) the Optionee's estate.

        2.3.    Agreement by Holder.    As a condition precedent to the issuance
or delivery of any shares of Stock upon any exercise of the Option, the holder
shall comply with all regulations and requirements of any regulatory authority
having control of or supervision over the issuance or delivery of the shares
and, in connection therewith, shall execute any documents which the Committee
shall in its sole discretion deem necessary or advisable.

        2.4.    Tax Withholding.    (a) As a condition precedent to the issuance
or delivery of any shares of Stock upon any exercise of the Option, the holder
shall, upon request by the Company, pay to the Company in addition to the
purchase price of the shares of Stock, such amount as the Company may be
required, under all applicable federal,

--------------------------------------------------------------------------------




state, local or other laws or regulations, to withhold and pay over as income or
other withholding taxes (the "Required Tax Payments") with respect to such
exercise of the Option. If the holder shall fail to advance the Required Tax
Payments after request by the Company, the Company may, in its discretion,
withhold whole shares of Stock which would otherwise be delivered to the holder
upon exercise of the Option, having an aggregate Fair Market Value determined as
of the date the obligation to withhold or pay taxes arises in connection with
the Option (the "Tax Date") in an amount necessary to satisfy any such
obligation.

        (b)   The holder may elect to satisfy his or her obligation to advance
the Required Tax Payments by any of the following means: (1) a cash payment to
the Company, (2) delivery to the Company of whole shares of Stock the aggregate
Fair Market Value of which shall be determined as of the Tax Date,
(3) authorizing the Company to withhold whole shares of Stock which would
otherwise be delivered to the holder upon exercise of the Option the aggregate
Fair Market Value of which shall be determined as of the Tax Date, (4) to the
extent legally permissible, a cash payment by a broker-dealer acceptable to the
Company to whom the holder has submitted an irrevocable notice of exercise or
(5) any combination of (1), (2) and (3). If the Optionee is subject to
section 16 of the Exchange Act, the Committee may require that the method of
satisfying such an obligation be in compliance with section 16 of the Exchange
Act and the rules and regulations thereunder. Shares of Stock to be delivered or
withheld may not have an aggregate Fair Market Value in excess of the amount
determined by applying the minimum statutory withholding rate. Any fraction of a
share of Stock which would be required to pay the Required Tax Payments shall be
disregarded and the remaining amount due shall be paid in cash by the holder. No
share of Stock shall be delivered until the Required Tax Payments have been
satisfied in full.

        2.5.    Adjustment.    In the event of any conversion, stock split,
stock dividend, recapitalization, reclassification, reorganization, merger,
consolidation, combination, exchange of shares, liquidation, spin-off or other
similar change in capitalization or event, or any distribution to holders of
Stock other than a regular cash dividend, the number and class of shares of
Stock subject to the Option and the purchase price per share shall be
appropriately adjusted by the Committee, such adjustment to be made without an
increase in the aggregate purchase price. The decision of the Committee
regarding any such adjustment shall be final, binding and conclusive. If any
such adjustment would result in a fractional share being subject to the Option,
the Company shall pay the holder of the Option, in connection with the first
exercise of the Option in whole or in part occurring after such adjustment, an
amount in cash determined by multiplying (i) the fraction of such share (rounded
to the nearest hundredth) by (ii) the excess, if any, of (A) the Fair Market
Value on the exercise date over (B) the exercise price of such Option.

        2.6.    Change in Control.    (a)(1) Notwithstanding any provision in
the Plan or in this Award Agreement, in the event of a Change in Control, the
Board may, but shall not be required to, make such adjustments to the Option as
it deems appropriate, including, without limitation, (i) causing the Option to
immediately become exercisable in full or (ii) electing that the Option be
surrendered to the Company by the holder thereof, that the Option be immediately
canceled by the Company and that the holder of the Option receive, within a
specified period of time from the occurrence of the Change in Control, a cash
payment from the Company in an amount equal to the number of shares of Stock
then subject to the Option, multiplied by the excess, if any, of the greater of
(x) the highest per share price offered to stockholders of the Company in any
transaction whereby the Change in Control takes place or (y) the Fair Market
Value of a share of Stock on the date of the occurrence of the Change in
Control, over the purchase price per share of Stock subject to the Option.

        (2)   In the event of a Change in Control pursuant to Section (b)(3) or
(4) below in connection with which the holders of Stock receive shares of common
stock that are registered under Section 12 of the Exchange Act, the Board may,
but shall not be required to, substitute for each share of Stock available under
the Plan, whether or not then subject to an outstanding option, the number and
class of shares into which each outstanding share of Stock shall be converted
pursuant to such Change in Control. In the event of any such substitution, the
purchase price per share with respect to the Option shall be appropriately
adjusted by the Committee (whose determination shall be final, binding and
conclusive), such adjustment to be made without an increase in the aggregate
purchase price.

        (b)   For purposes of the Plan and this Award Agreement, "Change in
Control" shall mean:

        (1)   the acquisition by any Person, including any "person" within the
meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act, of beneficial
ownership within the meaning of Rule 13d-3 promulgated under the Exchange Act,
of 25% or more of the combined voting power of the then outstanding securities
of the Company entitled to vote generally on matters (without regard to the
election of directors) (the "Outstanding Voting Securities"), excluding,
however, the following: (i) any acquisition directly from the Company or an
Affiliate (excluding any acquisition resulting from the exercise of an exercise,
conversion or exchange privilege, unless the security being so exercised,
converted or exchanged was acquired directly from the Company or an Affiliate),
(ii) any acquisition by the Company or an Affiliate, (iii) any acquisition by an
employee benefit plan (or related trust) sponsored or

--------------------------------------------------------------------------------




maintained by the Company or an Affiliate, (iv) any acquisition by any
corporation pursuant to a transaction which complies with clauses (i), (ii) and
(iii) of subsection (3) of this Section 2.6(b), or (v) any acquisition by the
following persons: (A) LeRoy T. Carlson or his spouse, (B) any child of LeRoy T.
Carlson or the spouse of any such child, (C) any grandchild of LeRoy T. Carlson,
including any child adopted by any child of LeRoy T. Carlson, or the spouse of
any such grandchild, (D) the estate of any of the persons described in
clauses (A)-(C), (E) any trust or similar arrangement (including any acquisition
on behalf of such trust or similar arrangement by the trustees or similar
persons) provided that all of the current beneficiaries of such trust or similar
arrangement are persons described in clauses (A)-(C) or their lineal
descendants, or (F) the voting trust which expires on June 30, 2035, or any
successor to such voting trust, including the trustees of such voting trust on
behalf of such voting trust (all such persons, collectively, the "Exempted
Persons");

        (2)   individuals who, as of February 22, 2005, constitute the Board
(the "Incumbent Board") cease for any reason to constitute at least a majority
of such Board; provided that any individual who becomes a director of the
Company subsequent to February 22, 2005, and whose election or nomination for
election by the Company's stockholders was approved by the vote of at least a
majority of the directors then comprising the Incumbent Board, shall be deemed a
member of the Incumbent Board; and provided further, that any individual who was
initially elected as a director of the Company as a result of an actual or
threatened solicitation by a Person other than the Board for the purpose of
opposing a solicitation by any other Person with respect to the election or
removal of directors, or any other actual or threatened solicitation of proxies
or consents by or on behalf of any Person other than the Board shall not be
deemed a member of the Incumbent Board;

        (3)   consummation of a reorganization, merger or consolidation or sale
or other disposition of all or substantially all of the assets of the Company (a
"Corporate Transaction"), excluding, however, a Corporate Transaction pursuant
to which (i) all or substantially all of the individuals or entities who are the
beneficial owners of the Outstanding Voting Securities immediately prior to such
Corporate Transaction will beneficially own, directly or indirectly, more than
50% of the combined voting power of the outstanding securities of the
corporation resulting from such Corporate Transaction (including, without
limitation, a corporation which as a result of such transaction owns, either
directly or indirectly, the Company or all or substantially all of the Company's
assets) which are entitled to vote generally on matters (without regard to the
election of directors), in substantially the same proportions relative to each
other as the shares of Outstanding Voting Securities are owned immediately prior
to such Corporate Transaction, (ii) no Person (other than the following Persons:
(v) the Company or an Affiliate, (w) any employee benefit plan (or related
trust) sponsored or maintained by the Company or an Affiliate, (x) the
corporation resulting from such Corporate Transaction, (y) the Exempted Persons
and (z) any Person which beneficially owned, immediately prior to such Corporate
Transaction, directly or indirectly, 25% or more of the Outstanding Voting
Securities) will beneficially own, directly or indirectly, 25% or more of the
combined voting power of the outstanding securities of such corporation entitled
to vote generally on matters (without regard to the election of directors) and
(iii) individuals who were members of the Incumbent Board will constitute at
least a majority of the members of the board of directors of the corporation
resulting from such Corporate Transaction; or

        (4)   approval by the stockholders of the Company of a plan of complete
liquidation or dissolution of the Company.

        2.7.    Compliance with Applicable Law.    The Option is subject to the
condition that if the listing, registration or qualification of the shares of
Stock subject to the Option upon any securities exchange or under any law, the
consent or approval of any governmental body or the taking of any other action
is necessary or desirable as a condition of, or in connection with, the delivery
of shares, such shares may not be delivered, in whole or in part, unless such
listing, registration, qualification, consent, approval or other action shall
have been effected or obtained, free of any conditions not acceptable to the
Company. The Company agrees to use reasonable efforts to effect or obtain any
such listing, registration, qualification, consent, approval or other action.

        2.8.    Delivery of Certificates.    Upon the exercise of the Option, in
whole or in part, the Company shall, subject to Section 2.4, deliver or cause to
be delivered to the holder one or more certificates representing the number of
shares of Stock purchased against full payment therefore. The Company may
require that certificates evidencing shares of Stock delivered pursuant to the
Option bear a legend indicating that the sale, transfer or other disposition
thereof by the holder is prohibited except in compliance with the Securities Act
of 1933, as amended, and the rules and regulations thereunder. The Company shall
pay all original issue or transfer taxes and all fees and expenses incident to
such delivery, except as otherwise provided in Section 2.4.

        2.9.    Option Confers No Rights as a Stockholder.    The holder of the
Option shall not be entitled to any privileges of ownership with respect to
shares of Stock subject to the Option unless and until such shares are purchased
and delivered upon an exercise of the Option and the holder becomes a
stockholder of record with

--------------------------------------------------------------------------------




respect to such delivered shares. The holder shall not be considered a
stockholder of the Company with respect to any shares not so purchased and
delivered.

        2.10.    Company to Reserve Shares.    The Company shall at all times
prior to the expiration or termination of the Option reserve and keep available,
either in its treasury or out of its authorized but unissued shares of Stock,
the full number of shares subject to the Option from time to time.

3.     Miscellaneous Provisions

        3.1.    Option Confers No Rights to Continued Employment or
Service.    In no event shall the granting of the Option or the acceptance of
this Award Agreement and the Option by the Optionee give or be deemed to give
the Optionee any right to continued employment by or service with the Company or
any of its subsidiaries or affiliates.

        3.2.    Decisions of Committee.    The Committee shall have the right to
resolve all questions which may arise in connection with the Option or its
exercise. Any interpretation, determination or other action made or taken by the
Committee regarding the Plan or this Award Agreement shall be final, binding and
conclusive.

        3.3.    Award Agreement Subject to the Plan.    This Award Agreement is
subject to the provisions of the Plan, and shall be interpreted in accordance
therewith. The Plan shall be submitted to the stockholders of the Company for
approval, and in the event that the Plan is not approved by such stockholders,
the Option shall be null and void. The Optionee hereby acknowledges receipt of a
copy of the Plan.

        3.4.    Successors.    This Award Agreement shall be binding upon and
inure to the benefit of any successor or successors of the Company and any
person or persons who shall, upon the death of the Optionee or transfer of such
Option, acquire any rights hereunder.

        3.5.    Notices.    All notices, requests or other communications
provided for in this Award Agreement shall be made in writing either (a) by
actual delivery to the party entitled thereto, (b) by mailing in the United
States mails to the last known address of the party entitled thereto, via
certified or registered mail, postage prepaid and return receipt requested or
(c) by telecopy with confirmation of receipt. The notice shall be deemed to be
received in case of delivery, on the date of its actual receipt by the party
entitled thereto, in case of mailing by certified or registered mail, five days
following the date of such mailing and in the case of telecopy, on the date of
confirmation of receipt.

        3.6.    Governing Law.    The Option, this Award Agreement and all
determinations made and actions taken pursuant thereto, to the extent otherwise
not governed by the Code or the laws of the United States, shall be governed by
the laws of the State of Delaware and construed in accordance therewith without
regard to principles of conflicts of laws.

        3.7.    Counterparts.    This Award Agreement may be executed in two
counterparts each of which shall be deemed an original and both of which
together shall constitute one and the same instrument.

    UNITED STATES CELLULAR CORPORATION
 
 
By:
 
    

--------------------------------------------------------------------------------

«NAME»
«TITLE»
Accepted this        day of
                        , 20    .
 
 
 
 
    

--------------------------------------------------------------------------------

Optionee
 
 
 
 

--------------------------------------------------------------------------------



2005 LONG-TERM INCENTIVE PLAN
«YEAR» STOCK OPTION AWARD AGREEMENT

Beneficiary Designation Form

        You may designate a primary beneficiary and a secondary beneficiary. You
can name more than one person as a primary or secondary beneficiary. For
example, you may wish to name your spouse as primary beneficiary and your
children as secondary beneficiaries. Your secondary beneficiary(ies) will
receive nothing if any of your primary beneficiaries survive you. All primary
beneficiaries will share equally unless you indicate otherwise. The same rule
applies for secondary beneficiaries.

Designate Your Beneficiary(ies):

Primary Beneficiary(ies) (give name, address and relationship to you):
    

--------------------------------------------------------------------------------


    

--------------------------------------------------------------------------------


    

--------------------------------------------------------------------------------


    

--------------------------------------------------------------------------------


Secondary Beneficiary(ies) (give name, address and relationship to you):
    

--------------------------------------------------------------------------------


    

--------------------------------------------------------------------------------


    

--------------------------------------------------------------------------------


    

--------------------------------------------------------------------------------

I certify that my designation of beneficiary set forth above is my free act and
deed.

    

--------------------------------------------------------------------------------

Name (please print)       

--------------------------------------------------------------------------------

Signature
 
 
    

--------------------------------------------------------------------------------

Date

--------------------------------------------------------------------------------


